Citation Nr: 0942943	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-41 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a higher initial rating, or ratings, for 
posttraumatic stress disorder (PTSD) with depressive 
disorder, prior to August 1, 2005.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in March 2009 for further development.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Board notes that it remanded this claim in March 2009 
with instructions for the RO to review the claims file and 
determine the appropriate rating, or ratings, to be assigned 
during the period from October 16, 1991, to August 1, 2005.  
However, no action appears to have been taken since the March 
2009 remand, and it is unclear why the RO returned the case 
to the Board. 

The United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that 
a remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims file 
and determine the appropriate rating, or 
ratings, to be assigned for PTSD during 
the period from October 16, 1991, to 
August 1, 2005.  The RO should consider 
whether staged ratings are appropriate.  
Fenderson v. West, 12 Vet.App. 119 
(1999).  

2.  After completion of the above, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



